Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. __________________

THERESA LOPEZ

Plaintiff,

v.

LUDVIK ELECTRIC COMPANY and ROBERT WATKINS, Individually and in his capacity
as agent for Ludvik Electric Company, Inc.

Defendants


                    COMPLAINT WITH DEMAND FOR JURY TRIAL


Plaintiff Theresa Lopez, by and through her attorney, Robin Cochran, and for her Complaint

against the Defendants, Ludvik Electric Company, aka Ludvik Electric Company, Inc.

 and Robert Watkins, individually and in his capacity as agent for Ludvik Electric Company,

submits this Complaint and Demand for Jury Trial.



                                 I. NATURE OF THE CASE

1.      Plaintiff' brings this employment discrimination and civil rights action against Ludvik

Electric Company, aka Ludvik Electric Company, Inc (hereinafter Ludvik or Ludvik Electric). She

also brings claims for violations of the Family Medical Leave Act (“FMLA”) and the Fair Labor

Standards Act (“FLSA”) against Ludvik Electric and Robert Watkins, (hereinafter Watkins),

individually and as agent for Ludvik Electric Company Inc. Plaintiff seeks equitable and remedial

relief and compensatory damages to redress Defendant Ludvik’s deprivation of her employment-

related civil rights secured to her by the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

                                                1
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 2 of 19




et. seq. (Title VII), the Americans With Disability Act Amended Act (“ADAAA”), 42 U.S.C. §§

12101 et. seq. (Title I) and the Colorado Anti-Discrimination Act (“CADA”), C.R.S §§ 24-34-401,

et. seq., and to the extent applicable, the Rehabilitation Act, 29 U.S.C. §§ 791 and 794. Plaintiff also

seeks equitable and remedial relief and compensatory damages to redress Defendants Ludvik’s and

Robert Watkins’ deprivation of her employment-related rights guaranteed by the Family and

Medical Leave Act, (“FMLA”), 29 U.S.C. §§ 2601-2654; 29 U.S.C. § 2612(a) (1), and the Fair

Labor Standards Act, (“FLSA”) 29 U.S.C. §§ 201 et. seq.

2.      While Plaintiff was employed by the Defendants, she was unlawfully discriminated against

based on her protected class, disabled, and in retaliation for engaging in protected activity when she

asked for an accommodation. When Plaintiff sought a reasonable accommodation for her disability

and requested FMLA leave, Ludvik Electric and Robert Watkins retaliated by terminating her

employment. Throughout her employment as Project Manager Plaintiff was entitled to overtime pay

as defined by the FLSA but never received it. She was required to work 45 hours per week but paid

for 40 hours per week.

3.     Defendants employ more than 100 persons in Colorado and are subject to all laws and

statutes cited herein; Ludvik received federal funds or worked on projects that received such funds.

4.     Robert Watkins engaged in an office telephone conversation with a female salesperson while

on speaker phone. Mr. Watkins knew, or should have known, that several female employees could

overhear his conversation Watkins made inappropriate sexual comments to the female sales person,

which created a hostile and invidiously discriminatory environment based on sex discrimination and

sexual harassment. This action violated 42 U.S.C. 2000e, et. seq., including without limitation §

2000e-16(b)(a)(1), and the Colorado Anti-Discrimination Act (CADA) C.R.S. 24-34-401 et. seq,

5.     During her employment Plaintiff developed hip dysplasia which at times made it difficult to

walk and sit for long periods of time. On about January 9th, 2020 she notified Ludvik’s Human
                                                   2
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 3 of 19




Resources Department Manager, Dale Hagar, of her disability, provided a note from her health care

provider verifying her disability and suggesting reasonable accommodations. She also requested to

use Family and Medical Leave when necessary. The Human Resources Director promised to give

her the paperwork to complete her request and stated that accommodating her disability would not be

a problem. One day later, on January 10, 2020, Robert Watkins, Operations Manager, met with

Plaintiff and told her that he received her request for accommodation, but that he had “other plans” --

he immediately fired her.

6.     Throughout her employment at Ludvik Plaintiff was mandated to work from 7:00 a.m. to

5:00 p.m. a day, 45 hours a week, but was paid based on an hourly rate of 40 hours per week.

Plaintiff could not alter her work schedule and her position required that many of her decisions be

approved by her supervisor.

7.     Defendants’ acts and omissions caused Plaintiff to suffer severe mental and emotional

distress, anguish, upset and humiliation, and loss of employment, employment compensation, and

employment opportunities. She seeks awards of back pay, front pay, compensatory damages,

enhanced damages for violations of the FLSA and FMLA, attorneys’ fees, costs of this action, and/or

reinstatement and other equitable or remedial relief.



                               II. JURISDICTION AND VENUE

8.     This Court has subject matter jurisdiction over these Title VII, ADA, Rehabilitation Act of

1973, FMLA and FLSA claims under 28 U.S.C. § §1331, 29 U.S.C. §§ 791 and 794, 29 U.S.C. §§

2601-2654; 29 U.S.C. § 2612(a) , 19 U.S.C. §§ 201 et. seq. (Federal Question Jurisdiction), 28

U.S.C. §1343 (Coriginal action), § 1367 (Supplemental Jurisdiction). Plaintiff’s claims also are

based on state laws pursuant to the Colorado Civil Rights Act, C.R.S. § 24-34-401 et seq.

(hereinafter CADA).
                                                  3
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 4 of 19




9.     Venue is proper in this court because the employment Defendants conduct business and have

offices located in Colorado and are subject to the jurisdiction of this Court, and the activities

occurred in Colorado.

10.    Plaintiff has complied with all conditions precedent to the filing of claims arising out of the

Colorado Anti-Discrimination Act, the Americans with Disability Act, and Title VII because she

filed timely complaints with both the Colorado Civil Rights Division (“CCRD” Case No.: 00000

8247), and the Equal Employment Opportunity Commission (“EEOC” Case No.: 32A-2020-00361)

and more than 180 days have passed since the filing of the claims.

11.    On about January 14, 2021 the Colorado Civil Rights Division mailed a determination letter

dated January 13, 2021 stating that there was Probable Cause to support Plaintiff’s claims of failure

to accommodate disability, discharge due to disability and retaliation due to disability.

12.     This lawsuit is filed within 90 days of the date the Colorado Civil Rights Division mailed a

right to sue letter on March 4, 2021. Plaintiff has requested a right to sue letter from EEOC, and will

supplement this Complaint upon receipt of said letter.

13.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)(c) and 42 U.S.C. § 2000e-

16b(a)(1), and § 2000e-5(f)(3), because the employment practices or omissions alleged to be

unlawful were committed within the jurisdiction of the United States District Court for the District of

Colorado.

                                               III. PARTIES

14.    Plaintiff Theresa Lopez was at all times a resident of the state of Colorado, (hereinafter “Ms.

Lopez” or “Plaintiff”). Ms. Lopez suffers from a disability as defined by the ADAAA, the

Rehabilitation Act of 1973, and Colorado law




                                                  4
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 5 of 19




15.     Ludvik Electric is a Colorado corporation authorized to do business in the State of Colorado.

with its principal place of business located at 3900 Teller Street, Lakewood, Colorado. Ludvik

Electric employs more than 100 employees.

16.     Robert Watkins, an officer and/or employee of Ludvik Electric and a resident of Colorado,

made the decision to terminate Plaintiff’s employment. Both Defendants are subject to the

jurisdiction of this Court.

17.     At all relevant times, Plaintiff was an employee of Defendant Ludvik Electric Company,

within the meaning of 42 U.S.C.§ 2000e-5, and §2000-16b(a)(1), and of the CADA, C.R.S. § 24-34-

401(2-), and 29 U.S.C. § 794(b), the Americans with Disability Act, 42 U.S.C. § 12111(5)(A), and

the Rehabilitation Act §§ 501 and 504, and 29 U.S.C. § 794(b), the Family Medical Leave Act 29

U.S.C. § 2611(4), and the Fair Labor Standards Act 29 U.S.C. §§ 201 et. seq. Defendants terminated

Lopez’s employment.

                                IV. GENERAL ALLEGATIONS

18.     Plaintiff Theresa Lopez is a citizen of the United States and the State of Colorado.

19.     Defendant Ludvik Electric, incorporated in Colorado, is an electrical contractor providing

electrical work for commercial and industrial large-scale facilities. It has completed over 2 billion

dollars of electrical installations nationally and abroad. Ludvik employs between five hundred to

1000 employees. Its employees work in the company’s office in Lakewood, Colorado and on

construction sites throughout Colorado and other states.

20.     Ludvik Electric was Ms. Lopez’s employer and has been engaged in an industry affecting

commerce, within the meaning of the Americans with Disability Act and Amended Act, the

Colorado Anti-Discrimination Act, the Rehabilitation Act of 1973, the Family Medical Leave Act,

and Title VII of the Civil Rights Act, prohibiting discrimination and harassment based on sex, and

received federal funding for construction work pursuant to the Fair Labor Standards Act.
                                                 5
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 6 of 19




21.    Plaintiff Lopez began employment with Ludvik Electric in July 2012 as a Project

Coordinator.      As a result of her expertise and work ethic Plaintiff was promoted to a project

manager of small to large scale projects for Ludvik. Plaintiff worked at different locations in the

metro Denver area and in Castle Rock, CO.

22.    Throughout her tenure with Ludvik, Plaintiff had very good to excellent performance

reviews, received a promotion to project manager and had never been disciplined. She was a

successful, dedicated and loyal employee.

23.    Throughout her employment Plaintiff was required to work from 7 am to 5 pm each day, or

45 hours a week. Plaintiff, however, was paid based on an hourly rate of 40 hours per week. Plaintiff

could not alter her work schedule, and her position required that her decisions had to be approved by

her supervisor.

24.    Plaintiff’s immediate supervisor was Bill Miller, Construction Manager. Ms. Lopez was a

successful project manager who earned the trust and respect of her supervisor and colleagues.

25     Dale Haggar was hired as the Human Resources Manager on about November 18, 2019.

26.    Robert Watkins was Operations Manager and did not directly supervise Plaintiff.

27.    In the fall 2019, Defendant Watkins was on a telephone call with a female sales person. He

made offensive sexual comments to the woman, including, without limitation, repeatedly asking

about her bra size and making other comments. Plaintiff and other women clearly heard the

conversation. Watkins also made derogatory comments about the physical appearance of women he

worked with. He did not make similar comments about men.

28.    Plaintiff suffers from hip dysplasia which causes hip pain. Walking, sitting and driving for

long periods of time can be painful. Despite her condition, Plaintiff was successful in performing her

job. Plaintiff notified her employer that she suffered from this condition.



                                                  6
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 7 of 19




29.    In about October 2019, Plaintiff advised her supervisor, Bill Miller, that her hip pain had

worsened but that she was able to continue to work. She and Mr. Miller discussed the possibility of

working at other locations closer to her home to limit her driving time.

30.    At about the same time, the job she had been working on in Denver Colorado was ending

(the “Rose Creek” job). During this project and other earlier projects, Plaintiff worked at the same

location as her husband who held a different job with Ludvik. She did not supervise him and there

had never been problems with or complaints about the two working in the same office or location.

31.    Miller told Plaintiff and others that Plaintiff could work for Miller at the Plum Creek location

in Castle Rock, or at her home; she did not have to be at the location in Lakewood to perform her

job. Plaintiff usually worked on a laptop analyzing information provided by others and she merely

had to log onto the company’s site.

32.    Throughout her tenure as project manager with Ludvik, Lopez frequently worked at locations

other than the Lakewood home office, including without limitation, Denver and Castle Rock

Colorado. No one had complained about her work location, criticized the quality of her work or her

work ethic. She successfully performed her job.

33     Subsequent to the Rose Creek job, Plaintiff began working in an office on the “Plum Creek”

job in Castle Rock, Co. where her husband also worked. At all times she performed her duties well.

Mr. Watkins directed that Plaintiff be removed from Plum Creek location because he did not want

her to work at the same location as her husband, although the two did not share the same

responsibilities, or supervisors. The couple had worked together previously without complaint.

34.    Thereafter, Plaintiff returned to the Lakewood office to work, which aggravated the pain

from hip dysplasia.

35.    Other project managers worked off-site or at home yet Watkins demanded that Plaintiff work

at the Lakewood office. Plaintiff complied.
                                                  7
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 8 of 19




36.    Throughout the fall of 2019, Miller told Robert Watkins that he had a lot of work to do and

that he needed assistance. When Ms. Lopez’s duties at the Castle Rock Co. location ended, Miller

asked Ms. Lopez to handle other projects. Throughout this time, Miller had expressed to Watkins

that Lopez was a good candidate for taking over the projects and it was logical for her to carry on

with them.

37.     In about November 2019, Watkins asked Lopez if she wanted to go into an “estimating”

position. Lopez advised Watkins that she was not qualified for an estimator position. Watkins was

aware that there was additional work for Lopez available as project manager and in fact, there were

project manager positions available.

38.    As Plaintiff’s job duties at Plum Creek in Castle Rock came to an end, Plaintiff met with her

immediate supervisor, Bill Miller, about future projects. Mr. Miller was inundated with work, had

plenty of work to assign to Plaintiff, and he needed her help. She eagerly agreed to work on the

projects.

39.    In November, December, 2019 and into January 2020, Lopez continued to successfully

handle projects for her immediate supervisor, Bill Miller, even though the pain from hip dysplasia

had worsened.

40.    On January 8, 2020, Plaintiff met with her health care provider regarding treatment for her

hip dysplasia. Her provider wrote a letter stating that Plaintiff suffered from hip dysplasia, and that

sitting and driving for long periods of time resulted in significant pain. The health care provider

recommended that Plaintiff work from home, but also stated that working at other company locations

would suffice if Plaintiff’s driving time could be reduced.

41.         On January 9, 2020 Plaintiff met with Dale Hagar, the Human Resources Manager, to

discuss an accommodation for her disability. Plaintiff provided Hagar with the letter from her
                                                  8
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 9 of 19




medical provider describing her disability and request for accommodations, which included working

at home or working at a Ludvik site closer to home.

42.    Mr. Hagar acknowledged that Ludvik had an office at the Plum Creek job that was much

closer to Plaintiff’s home and would satisfy her accommodation request.

43.     Hagar admitted that the accommodations did not seem to be a problem. He told Plaintiff that

working from home was an “accommodation they could consider and that others had done this.”

44.    During the meeting on January 9th, Plaintiff and Mr. Hagar also discussed that Plaintiff might

need to take some FMLA leave for treatment for her hip dysplasia. Mr. Hagar gave Plaintiff forms to

complete for FMLA leave. He told Plaintiff that he would submit her claim and start the FMLA

paperwork.

45.    Plaintiff met the requirements for FMLA leave as Hagar admitted. She had worked at Ludvik

for 9 years, she had not used excessive leave, she had not used any FMLA leave time previously, and

she had a serious health condition that required treatment and reasonable accommodations, as

verified by her health care provider.

46.    On December 9, 2020 Mr. Hagar met with Rob Watkins, Operations Manager, about

Plaintiff’s accommodation and FMLA requests. Watkins told Hagar that he was not going to

authorize accommodations or family medical leave, but instead he was going to fire plaintiff.

47.    Watkins had not previously told either Hagar or Bob Miller, Plaintiff’s supervisor, that he

was going to fire Plaintiff.

48.    Ludvik did not engage in any interactive process with Plaintiff to determine whether an

accommodation was necessary or what accommodations were reasonable.

49.    On January 10, 2020 Watkins, Hagar, and Devyn Galbadon, a human resources specialist,

met with Plaintiff who thought she was meeting with them to discuss accommodations for her



                                                 9
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 10 of 19




disability. Watkins started off by saying “I got your request {for an accommodation} but I have

other plans; I am laying you off today.” Plaintiff was shocked.

50.    Plaintiff was fired immediately. Less than a month later, however, Ludvik posted an opening

for a Project Manager position, which was Plaintiff’s prior position and/or a position she could have

performed.

51.    Defendant’s termination of Plaintiff was in direct violation of federal and state laws. Plaintiff

was fired because she was disabled and had requested a very reasonable accommodation, and/or

because she requested FMLA leave.

52.     Plaintiff was retaliated against based on her disability and/or because she had requested a

meeting to discuss accomodations. Ludvik, Thourgh Watkins, nd Hagar, the HR Manager, refused

to discuss accommodations and did not engage in any interactive process and instead, fired Plaintiff.

53.    Ludvik retaliated against Plaintiff because she requested FMLA leave.

54.    Watkins made the decision to fire Plaintiff when he learned that she Plaintiff sought an

accommodation and FMLA leave.

55.    Upon information and belief, a Human Resources specialist advised Watkins against

terminating Plaintiff since the decision was made because Plaintiff requested an accommodation and

FMLA leave, but Watkins ignored the advice.

56.    After Plaintiff was terminated her employer prepared a “Payroll Status Change” form that

stated that Plaintiff’s separation was based on a “Permanent layoff.” This was not true since a

vacancy for her position of Project Manager was advertised a few of weeks later.

57.     Initially the Payroll Status Change form also reflected that Plaintiff was “eligible for rehire.”

Sometime later, Defendant’s Human Resources Manager, Dale Hagar, changed the form to read that

Plaintiff was “Not eligible for Rehire.” He had no explanation for the change.



                                                  10
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 11 of 19




58.    Ludvik’s practice when employees were “laid off” for lack of work was to note that the

employee was eligible for rehire, particularly as in this case, where Plaintiff had been an excellent

employee.

59.    Inexplicably, Hagar, the Human Resource Manager, changed Plaintiff’s eligibility status to

“not eligible for rehire” for no apparent or logical reason.

60.    Upon information and belief, the change in status was in retaliation for Plaintiff’s disclosure

that she had a disability, because Plaintiff asked for an accommodation, and/or in retaliation for

requesting FMLA leave.

61.     Plaintiff was fired because she had a disability and requested an accommodation.

62.    Plaintiff was fired because she requested Family Medical Leave.

63.     Plaintiff was retaliated against for seeking a reasonable accommodation for her disability

and for requesting Family Medical Leave pursuant to the FMLA.

64.    These actions were willful and wanton.

65.     Plaintiff timely filed a claim of discrimination with the Colorado Civil Rights Division and

the Equal Employment Opportunity Commission complying with all requirements for filing a

charge. Her charge was based on disability, retaliation and sex harassment.

66.    The Colorado Civil Rights Commission investigated Plaintiff’s claims and found that Ludvik

had discriminated against Plaintiff and retaliated against her because she was disabled and had

requested a reasonable accommodation for her disability.




                                                 11
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 12 of 19




                                   FIRST CLAIM FOR RELIEF
       Violations of the American With Disability Act and Amended Act, the Colorado
       Anti-Discrimination Act (hereinafter CADA) and the Rehabilitation Act of 1973

67.    Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

the Complaint.

68.   Plaintiff was subjected to disparate treatment and was terminated based on her disability, hip

dysplasia. Plaintiff is a person with a disability as defined by the ADA and CADA. Ludvik knew or

should have known of the disability.

69.   Plaintiff advised Ludvik of her medical condition several times in 2019.

70.   Plaintiff satisfactorily performed her job duties at all times. She could perform the essential

functions of her job with or without an accommodation and was well-qualified for the position.

73.    On January 9, 2020 Plaintiff met with Defendant’s Human Resource Manager to provide an

update of her disability, hip dysplasia, and to request an accommodation. She gave a health care

provider’s note to Mr. Hagar, describing her condition and suggesting reasonable accommodations.

74.    The Human Resources Manager indicated that the accommodations did not seem to be a

problem.

75.     Thereafter, Mr. Hagar discussed Ms. Lopez’s request for accommodation with Robert

Watkins, Operations Manager, and Watkinsimmediately decided to fire Ms. Lopez.

76.    No one at Ludvik engaged in an interactive meeting with Ms. Lopez to discuss her disability

and her request for accommodations.

78     On January 10, 2020, Watkins and Hagar met with Plaintiff and fired her.

79.    The termination was the direct and proximate effect of Defendant’s discrimination against

Plaintiff based on her disability, and in retaliation for requesting an accommodation.

80.   Ludvik receives federal funds for some of the projects and/or the projects are funded with

federal funds that are passed onto Ludvik.
                                                12
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 13 of 19




81.   Defendants’ conduct as described above constitutes discrimination on the basis of disability in

violation of federal and state statutes.

82 . As outlined above, Defendant purposely and willfully discriminated against Ms. Lopez based

on her disability in violation of the ADA, the Rehabilitation Act of 1973, and the CADA.

83. Lopez is entitled to recover damages caused by Defendant’s discrimination including loss of

wages, loss of benefits, loss of future wages and benefits, loss of career advancement, loss of out-of-

pocket expenses, pain and suffering damages, punitive damages as allowed by law, and an award of

reasonable attorney’s fees and costs, and other damages as allowed by law.

.

                                 SECOND CLAIM FOR RELIEF
        Retaliation in violation of the Americans with Disability Act and Amended Act,
                                 the Rehabilitation Act of 1973, and CADA

84.    Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

the Complaint.

85.       Defendant retaliated against plaintiff after she disclosed her disability and request for

accommodation.

86.     Defendant refused to engage in any interactive discussion regarding plaintiff’s request for a

reasonable accommodation of her disability. Defendant’s refusal to do so was designed to retaliate

against Plaintiff because she had a disability and/or because she requested a reasonable

accommodation.

87.   Plaintiff’s status was changed from eligible for rehire to not eligible for rehire for no apparent

or logical reason. It was based on retaliation for requesting an accommodation.

88.   Defendant’s refusal to engage in an interactive discussion of plaintiff’s request for

accommodation, its termination of her employment, and/ or the change of Plaintiff’s status to



                                                  13
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 14 of 19




ineligible for rehire would dissuade a reasonable person from engaging in protected activity or

asking for a disability accommodation.

89.   There is a causal connection between the protected activity and the adverse treatment.

90.       Defendant retaliated against Plaintiff for requesting an accommodation for her disability.

Such action was willful, wanton, and deliberate.

91.   As outlined above, Defendant purposely and willfully discriminated and retaliated against Ms.

Lopez based on her disability in violation of the ADA, the Rehabilitation Act of 1973, and the

CADA.

92. Ms. Lopez is entitled to recover damages caused by Defendant’s discrimination including

reinstatement, and/or loss of wages, loss of benefits, loss of future wages and benefits, loss of career

advancement, loss of out-of-pocket expenses, pain and suffering damages, punitive damages as

allowed by law, and an award of reasonable attorney’s fees and costs, and other damages as allowed

by law.

                                THIRD CLAIM FOR RELIEF
             Violation of the Family Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-2654


93. Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of the

Complaint.

94. Defendant is an employer as defined by the Family Medical Leave Act. In January 2020

Defendant employed hundreds of persons for each working day during each of 20 or more calendar

workweeks in the calendar year preceding its termination of Plaintiff’s employment on January 10,

2020, and in subsequently.

95. Plaintiff requested periodic Family and Medical leave for treatment of her chronic and serious

health condition, hip dysplasia. Such condition required periodic and continuing treatment by a

health care provider over an extended period of time.
                                                  14
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 15 of 19




96.    Plaintiff complied with the requirements of FMLA by providing her employer medical

information from her medical provider about her chronic medical health condition and proposed

treatment for the condition. She gave appropriate notice of her need to be absent from work and

requested FMLA leave.

97.       FMLA entitlements include, without limitation, up to twelve weeks of leave in a twelve-

month period with the right of the employee to be restored to her position.

98.       Plaintiff had been employed with the Defendant for twelve years, she had worked at least

1250 hours during the previous twelve-month period before requesting leave. She had not previously

used FMLA leave and was eligible for such leave.

99.        Defendants Ludvik Electric and Robert Watkins interfered with and denied Plaintiff’s

exercise of her right to leave under FMLA. The Defendants terminated Plaintiff from employment

immediately upon her request for such leave.

100.      A Human Resources employee advised Robert Watkins that it was inappropriate and/or

illegal to terminate Plaintiff’s employment because she requested FMLA leave. Watkins ignored the

advice.

101.      Pursuant to 29 C.F.R. § 825.104(d), Robert Watkins is individually liable for the violations

of the FMLA. As an officer and supervisor of the organization and as an agent of Ludvik, Watkins

made the decision to refuse Plaintiff’s request for FMLA leave and to terminate Plaintiff’s

employment because she requested FMLA leave.

102.      Watkins acted directly and or indirectly in the interest of Ludvik against Ms. Lopez.

103.      Ludvik Electric and Robert Watkins knew or showed reckless disregard as to whether the

conduct violated the FMLA.

104    . Plaintiff is entitled to recover damages caused by Defendants’ discrimination in denying

FMLA leave and in terminating Ms. Lopez’s employment because she requested such leave.
                                                  15
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 16 of 19




Damages include lost wages, loss of benefits, interest, and economic and liquidated damages in an

amount equal to the monetary damages awarded, and an award of reasonable attorney’s fees and

costs.

105.     The willful and intentional actions of Defendant’s management employee caused Plaintiff

to suffer emotional distress, anguish, harm, and pain and suffering.



                                   FOURTH CLAIM FOR RELIEF
                                 Violation of Title VII and the CADA
                              (sexual harassment and hostile environment)


106.     Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

the Complaint.

107.      As described above in the Complaint, Plaintiff was subjected to sexual harassment and

discrimination based on her sex, female.

108.     The Operations Manager, Robert Watkins, made repeated offensive and sexually oriented

comments to a female sales woman while on a telephone conversation which was on speaker phone.

109.      Plaintiff and other women heard Watkins’ offensive and embarrassing comments to the

sales woman. Watkins made the comments knowing that female employees over whom he had

supervisory or other authority could hear the comments.

110.      Watkins made other derogatory comments to women in the office about their appearance.

He did not make similar comments to men who worked with him. These comments included without

limitation, remarks about women’s appearance, or whether they appeared to be “masculine’ in

appearance. He also denigrated women who worked directly for him by ridiculing their work habits

and work product. Watkins did not make similar public comments about men.




                                                 16
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 17 of 19




111.      The harassment perpetuated by the remarks Operations Manager was pervasive and/or

severe, was sexually offensive and was based on gender. Watkins only made such comments about

women.

112.    The harassment was such that a reasonable person would have perceived it to interfere with

the work environment and constituted a hostile work environment.

113.    The sexual harassment and gender discrimination were unwelcome by Plaintiff and other

women.

114.    Because the harassment was perpetrated by a supervisor as defined by law, Defendant is

liable for the Operation Manager’s conduct.

115. The willful and intentional actions of Defendant’s management employee caused Plaintiff

to suffer emotional distress, anguish, harm, and pain and suffering.



                                FIFTH CLAIM FOR RELIEF
                 Violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et. seq.

116     Plaintiff incorporates by reference the allegations contained in all preceding paragraphs of

the Complaint.

117.     Defendant employed Plaintiff from 2012 through January 2021.

118.     Defendant’s business employed more than two persons and was engaged in commerce or

the production of goods for commerce and had an annual gross sale of at least $500,000.00.

Defendant is subject to the Fair Labor Standards Act.

119.      Throughout her employment from 2012 to 2021 Plaintiff was required to work 45 hours

each week, but was paid only for 40 hours per week.

120.     Defendant failed to pay Plaintiff overtime pay for hours worked in excess of forty hours a

week.

                                                17
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 18 of 19




121.    Plaintiff was not a manager nor engaged in management of employees, she did not have

authority to hire or fire employees, her work was so routine that she had no discretionary decisions

and so did not qualify for the executive exemption. Plaintiff was not an administrator of Ludvik.

122.     Plaintiff was not an exempt employee as defined by the Fair Labor Standards Act.

Defendant was required to pay Plaintiff at least one and on-half times their regular rate for overtime

work.

123.     Plaintiff is entitled to recover damages caused by Defendants’ failure to comply with the

Fair Labor Standards Act by failing to pay Plaintiff time and one-half for all hours worked over 40

hours each week.

124.    Damages include lost wages, , interest, and economic and liquidated damages in an amount

equal to the monetary damages awarded. and an award of reasonable attorney’s fees and costs.

125.    Defendant Ludvik’s willful and intentional actions caused Plaintiff to suffer emotional

distress, anguish, harm, and pain and suffering.



WHEREFORE, Plaintiff respectfully requests that this Court enter a judgement in her favor and

for relief as follows:

                (a)      Back pay to be determined at trial;

                (B)      Front pay;

                (c)      Pain and suffering, emotional distress, compensatory and consequential

                         damages as allowed;

                (d)      Liquidated damages as allowed by law;

                (e)      Punitive damages as allowed by law:

                (f)      Injunctive or declaratory relief;

                (g)      Prejudgment and post judgment interest as provided by law;
                                                 18
Case 1:21-cv-01023-SKC Document 1 Filed 04/12/21 USDC Colorado Page 19 of 19




             (h)    An award of attorney’s fees, costs and expenses of this action as provided

                        by law;

             (i)    Such other or further relief as the Court deems necessary or appropriate,

                        including Plaintiff's reinstatement with a "no retaliation" order in effect.



                                     REQUEST FOR JURY TRIAL

                    Plaintiff hereby demands a trial by jury on all issues so triable

      This 12th day of April, 2021

                                            Respectfully submitted,

                                            /s/ Robin Cochran
                                            Robin Cochran, Attorney at Law #12665
                                            3535 West 12th Street, Suite D
                                            Greeley, CO 80634
                                            Tel: 970-978-2829
                                            Tel: 970-356-8900
                                            Email: Robincochranlaw@aol.com
                                            COUNSEL FOR PLAINTIFF

PLAINTIFF’S ADDRESS

Theresa Lopez
7429 Georde Court
Castle Rock, CO 80108




                                               19
